. KRUEGER,' Judge.
The offense is goat theft; the punishment assessed is confinement in the state penitentiary for a term of two years.
The record is before us without a statement of facts or bills of exceptions. The indictment is sufficient to charge the offense and procedural matters appear to be in dite order. .
The judgment is affirmed.
PER CURIAM.
■ The foregoing opinion of the Commis,sion of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.